Citation Nr: 0724521	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  02-19 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from October 1979 to October 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

Initially, the Board notes that additional pertinent evidence 
has been submitted in support of the claim without initial 
review by the RO.  However, following receipt of this 
evidence, the Board took appropriate steps to obtain a waiver 
of this consideration.  Moreover, additional evidence was 
also thereafter submitted in June 2007 with a waiver of the 
RO's jurisdiction.  Therefore, while the waiver in June 2007 
did not also specifically acknowledge the Board's previous 
waiver request, the Board finds that it is reasonable to 
conclude that it pertains to any evidence submitted in 
support of the claim on appeal since the March 2006 
supplemental statement of the case.  Consequently, the Board 
finds that further action to obtain another waiver in this 
matter is not necessary.  


FINDINGS OF FACT

1.  The veteran's right shoulder disability was not caused by 
his active military service from October 1979 to October 
1983.

2.  Evidence received since the May 1987 Board denial is 
duplicative or cumulative of evidence previously considered 
or does not relate to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disability is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

2.  The May 1987 Board decision denying service connection 
for a back disability is final.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156(a) (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claim 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has calcifications below his 
right clavicle, secondary to trauma.  Therefore, he has a 
disability for VA purposes.  

The veteran's service medical records (SMRs) are completely 
negative for any diagnosis of or treatment for a shoulder 
disability.  Additionally, there is no post-service medical 
evidence to provide a link between the veteran's shoulder 
disability and his period of active military service.  In 
fact, the post-service medical records provide evidence 
against the veteran's claim.  A May 2002 VA outpatient 
treatment report shows that the veteran reported hurting his 
shoulder while working as an auto mechanic the previous year.  
A November 2001 report from Dr. V. G., a private physician, 
shows that the veteran slipped and fell at work, hurting his 
shoulder.  

The Board finds that the evidence cited above is entitled to 
great probative weight and that it provides negative evidence 
against the veteran's claim.  The Board finds that the 
preponderance of the evidence is against service connection 
for a right shoulder disability.  38 U.S.C.A. § 5107(b).   
The appeal is denied.  



New and material evidence claim

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The veteran filed his claim in June 2002.  Therefore, a newer 
definition of new and material evidence applies.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

The record with respect to this claim reflects that a May 
1987 Board decision denied service connection for a back 
disorder.  Although the veteran subsequently filed 
applications to reopen the claim that were subsequently 
denied and not appealed, such as the last application that 
was denied by a rating action in 1999 that was not appealed 
and therefore became final, as a result of a previous Board 
decision in this mater, the Board will review all pertinent 
evidence submitted by the veteran since the Board's decision 
of May 1987.

In this instance, the May 1987 Board decision denied the 
claim on the basis that the evidence was against a finding 
that a current back disorder was related to service, and at 
the time of this decision, there was a January 1986 private 
medical report that provided a diagnosis that included 
osteoarthritis of the sacral spine and lumbar muscle spasms.  
Therefore, the Board finds that new and material evidence 
would consist of medical evidence showing a link between a 
current back disorder and service, or in the case of 
arthritis, a period of one year after service.

Evidence received since the May 1987 Board denial consists of 
the following: VA outpatient treatment and examination 
reports, private medical treatment and examination reports, 
letters and statements from the veteran, a statement from the 
veteran's sister, articles about Reiter's syndrome, and a 
transcript from the veteran's March 2005 Board hearing.  More 
recently, the veteran has also submitted additional treatment 
records, lay witness statements from B. B. and A. D., and 
documents in connection with the veteran's March 2007 claim 
for a total disability rating based on individual 
unemployability due to service-connected disability.

All the evidence listed above is new, in that it has not been 
submitted to VA before.  However, the Board finds that the 
evidence is not new and material because it does not relate 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  Specifically, none of the evidence 
received indicates that the veteran's back disability was 
incurred during, or aggravated by, his military service from 
October 1979 to October 1983.  In fact, some of the new 
evidence provides evidence against the veteran's claim.  A 
May 2002 VA outpatient treatment report shows that the 
veteran reported hurting his back in a work-related accident 
in 2001.  A November 2001 report from Dr. V. G., a private 
physician, shows that in June 2001, the veteran fell at work 
and hurt his back.  

At his March 2005, hearing, the veteran testified that his 
current back disability is related to moving equipment in the 
military, and has otherwise related the onset of his back 
pain to service in statements of medical history contained 
within various medical treatment records.  With regard to the 
veteran's own opinion and the statements from his sister and 
other lay witnesses, they do not have the medical expertise 
to relate a current back disorder to service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for a back 
disability.  The claim is not reopened.  38 U.S.C.A. § 5108.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in September 2002 and a follow up letter sent in 
November 2005, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The September 2002 
VCAA letter does not specifically ask the veteran to provide 
any evidence in his possession that pertains to the claim. 
Id. at 120-21.  However, the November 2005 VCAA letter did 
make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
September 2002 VCAA letter is non-prejudicial, harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained for the veteran's right shoulder disability.  
However, the Board finds that the evidence, discussed above, 
which indicates that the veteran did not receive treatment 
for the claimed disorders during service or that there is any 
competent medical evidence showing or indicating a nexus 
between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R.  § 3.159 
(c)(4) (2005).  As service and post-service medical records 
provide no basis to grant this claim, and provide evidence 
against the claim, the Board finds no basis for a VA 
examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case because the second and third elements are not 
met and are in no way supported by the evidence of record.  

The Board observes that the November 2005 VCAA notice letter 
informed the veteran of what constituted new and material 
evidence.  The veteran was informed that new evidence must be 
evidence that was submitted to VA for the first time, that 
was not cumulative or tended to reinforce a previously 
established point.  He was informed that material evidence 
must pertain to the reason the claim was previously denied.  
Therefore, there is no prejudice to the veteran.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Board is also satisfied as to compliance with its 
instructions from the July 2005 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  


ORDER

Service connection for a right shoulder disability is denied.  

As no new and material evidence has been received, the claim 
for service connection for a back disability is not reopened.  
The appeal is denied. 


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


